 



Exhibit 10.2
EXECUTION COPY
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
December 4, 2007
To: Goodrich Petroleum Corporation
808 Travis Street
Suite 1320
Houston, TX 77002
Attention: David R. Looney
Title: Executive Vice President and Chief Financial Officer
Telephone No.: 713-780-9494
Facsimile No.: 713-780-9254
Re: Issuer Call Spread Transaction
Ladies and Gentlemen:
     The purpose of this letter agreement is to confirm the terms and conditions
of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (the “Dealer”) and Goodrich Petroleum Corporation
(the “Counterparty”) on the Trade Date specified below (the "Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous letter
and serve as the final documentation for the Transaction.
     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. The Transaction shall be deemed to consist of
Share Option Transactions, each within the meaning as set forth in the Equity
Definitions and each referred to sequentially in Annex A (each, a “Tranche”).
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule and with the elections and modifications specified in Section 10
hereof) on the Trade Date. In the event of any inconsistency between provisions
of this Confirmation and either the Definitions or the Agreement, this
Confirmation will govern. The parties hereby agree that no Transactions other
than the Transaction to which this Confirmation relates shall be governed by the
Agreement.

2.   The terms of the particular Transaction to which this Confirmation relates
(which is a series of Options having varying Expiration Dates and Number of
Options, but otherwise identical) are as follows:

JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio, 43271
Registered as a branch in England & Wales branch number BR000746.
Registered branch address 125 London Wall, London, EC2Y 5AJ.
Authorized and regulated by the Financial Services Authority.



 



--------------------------------------------------------------------------------



 



          General Terms applicable to each Tranche:
 
       
 
  Trade Date:   December 4, 2007
 
       
 
  Option Style:   European
 
       
 
  Option Type:   Call Spread
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Dealer
 
       
 
  Shares:   The common stock of Goodrich Petroleum Corporation (the “Issuer”),
par value USD 0.20 per Share (Exchange symbol “GDP”)
 
       
 
  Number of Options:   For each Tranche, as specified in Annex A, subject to
adjustment pursuant to Section 8(t).
 
       
 
  Option Entitlement:   One Share per Option
 
       
 
  Low Call Strike Price:   USD $23.50
 
       
 
  High Call Strike Price:   USD $32.90
 
       
 
  Premium:   USD $10,767,700.00 (Premium per Option: USD $3.7130)
 
       
 
  Premium Payment Date:   December 10, 2007.
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
        Procedure for Exercise applicable to each Tranche:
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   For each Tranche, as specified on Annex A (or, if such day
is not a Scheduled Trading Day, the next following Scheduled Trading Day that is
not already an Expiration Date for another Tranche); provided that,
notwithstanding anything to the contrary in the Equity Definitions, if that day
is a Disrupted Day, the Calculation Agent may determine that such Expiration
Date is a Disrupted Day in whole or in part, in which case the Calculation Agent
shall, in its discretion, determine the number of Options for which such day
shall be the Expiration Date and (i) allocate the remaining Options for such
Expiration Date to one or more of the remaining Expiration Dates, (ii) designate
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Tranche
hereunder as the Expiration Date for such remaining Options, or (iii) a
combination thereof; provided further that if the Expiration Date for any
Tranche (including any portion of a Tranche whose Expiration Date was postponed
as a result of clause (ii) or (iii) above) has not occurred as of the Final
Disruption Date, (a) the Final Disruption Date shall be deemed to be the
Expiration Date and Valuation Date for each such Tranche, and (b) the
Calculation Agent shall determine the

2



--------------------------------------------------------------------------------



 



         
 
      Reference Price, or Settlement Price, as the case may be, on the basis of
its good faith estimate of the trading value for the relevant Shares; and
provided further that the Calculation Agent shall determine the fair market
value for the Shares specified in the proviso above solely on the basis of the
Fair Value Variables (as defined herein).
 
       
 
  Final Disruption Date:   The eighth Scheduled Trading Day following, in
respect of the first, second or third twenty-five Tranches, the originally
scheduled Expiration Date for the twenty-fifth Tranche of such group of
Tranches.
 
       
 
  Automatic Exercise:   Applicable, meaning that, notwithstanding the Equity
Definitions, each Option will be deemed to be automatically exercised at the
Expiration Time on the Expiration Date.
 
        Valuation applicable to each Tranche:
 
       
 
  Valuation Time:   As provided in Section 6.1 of the Equity Definitions.
 
       
 
  Valuation Date:   Each Exercise Date.
 
       
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by deleting the words “during the one hour period that ends at
the relevant Valuation Time” and replacing them with “at any time at or prior to
the relevant Valuation Time”.
 
        Settlement Terms applicable to each Tranche:
 
       
 
  Settlement Currency:   USD
 
       
 
  Net Share Settlement:   In respect of each Tranche, on the Settlement Date
Dealer shall deliver to Counterparty the Share Delivery Quantity free of payment
through the Clearance System to the account advised by Counterparty, provided
that if Counterparty shall be required to make an election pursuant to
Section 8(h) below, Dealer may impose additional requirements or modifications
to such Net Share Settlement to reflect such election, including (i) in the case
of a Registered Settlement (as defined in Section 8(h)), settlement
modifications to reflect a single Registered Settlement for all Tranches
hereunder and the payment of underwriting discounts and other fees and (ii) in
the case of a Private Settlement (as defined in Section 8(h)), any adjustments
to the terms of these Tranches that are necessary, in its reasonable judgment,
to compensate Dealer for any discount from the public market price of the Shares
that may be incurred in the sale of the Hedge Shares in such Private Settlement.
 
       
 
      The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11(as modified below)
and 9.12 of the Equity Definitions will be applicable to each Tranche hereunder.
 
       
 
  Share Delivery Quantity:   A number of Shares, as calculated by the
Calculation Agent, equal to the Net Share Settlement Amount divided by the
Settlement Price, plus cash in lieu of any fractional shares (at the Settlement
Price).

3



--------------------------------------------------------------------------------



 



         
 
       
 
  Net Share Settlement Amount:   The product of the Number of Options exercised
or deemed exercised multiplied by the Option Entitlement multiplied by the
Strike Price Differential.
 
       
 
  Strike Price Differential:   (a) If the Settlement Price is greater than the
Low Call Strike Price and less than or equal to the High Call Strike Price, an
amount equal to the excess of the Settlement Price over the Low Call Strike
Price; or
 
       
 
      (b) If the Settlement Price is greater than the High Call Strike Price, an
amount equal to the excess of the High Call Strike Price over the Low Call
Strike Price; or
 
       
 
      (c) If the Settlement Price is less than or equal to the Low Call Strike
Price, zero.
 
       
 
  Settlement Price:   In respect of any Option exercised or deemed exercised on
an Expiration Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page GDP.N <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Expiration
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Expiration Date, as determined by the Calculation Agent
using a volume-weighted method).
 
       
 
  Settlement Date:   As defined in Section 9.4 of the Equity Definitions.
 
       
 
  Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status under applicable securities, corporate and other laws (and
the Representations and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of the
Shares).
 
        Adjustments applicable to each Tranche:
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment (including with respect
to the terms of Annex A hereto). For the avoidance of doubt, in making any
adjustments under Section 11.2(c) of the Equity Definitions, the Calculation
Agent may make adjustments, if any, solely on the basis of the Fair Value
Variables, to any one or more of the Low Call Strike Price, the High Call Strike
Price, the Number of Options and the Option Entitlement.
 
        Extraordinary Events applicable to each Tranche:
 
       
 
  New Shares:   In the definition of “New Shares” in Section 12.1(i) of the
Equity Definitions, the text in subsection (i) shall be deleted in its entirety
and replaced with: “publicly quoted, traded or listed on any of the New York
Stock Exchange, the American Stock Exchange, The NASDAQ Global Select

4



--------------------------------------------------------------------------------



 



         
 
      Market or The NASDAQ Global Market (or their respective successors)”.
 
       
 
  Consequences of Merger Events:    
 
       
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment; provided that
any required adjustment to account for the economic effect on the Transaction of
such Merger Event shall be determined solely on the basis of Fair Value
Variables.
 
       
 
  (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination); provided that the amount calculated in accordance with
Section 12.7(b) and Section 12.8 of the Equity Definitions shall be determined
solely on the basis of the Fair Value Variables in accordance with Section 8(s)
of this Confirmation.
 
       
 
  (c) Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination) ; provided that the amount calculated in accordance with
Section 12.7(b) and Section 12.8 of the Equity Definitions shall be determined
solely on the basis of the Fair Value Variables in accordance with Section 8(s)
of this Confirmation.
 
       
 
  Tender Offer:   Applicable, provided that the definition of “Tender Offer” in
Section 12.1(d) of the Equity Definitions is hereby amended by adding the phrase
“, or of the outstanding Shares” before “of the Issuer” in the fourth line
thereof and the definition of “Tender Offer Date” and “Announcement Date” in
Sections 12.1(e) and 12.1(l)(ii) of the Equity Definitions are hereby amended by
adding the phrase “or Shares, as applicable,” after “voting shares”.
 
       
 
  Consequences of Tender Offers:    
 
       
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment; provided that
any required adjustment to account for the economic effect on the Transaction of
such Tender Offer shall be determined solely on the basis of Fair Value
Variables.
 
       
 
  (b) Share-for-Other:   Modified Calculation Agent Adjustment; provided that
any required adjustment to account for the economic effect on the Transaction of
such Tender Offer shall be determined solely on the basis of Fair Value
Variables.
 
       
 
  (c) Share-for-Combined:   Modified Calculation Agent Adjustment; provided that
any required adjustment to account for the economic effect on the Transaction of
such Tender Offer shall be determined solely on the basis of Fair Value
Variables.
 
       
 
  Composition of Combined Consideration:   Not Applicable
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately

5



--------------------------------------------------------------------------------



 



         
 
      re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
        Additional Disruption Events applicable to each Tranche:
 
       
 
  Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions shall be amended by deleting “(X)” and “, or (Y) it will incur a
materially increased cost in performing its obligations under such Transaction
(including, without limitation, due to any increase in tax liability, decrease
in tax benefit or other adverse effect on its tax position)”.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption:   Applicable but only if the Hedging Party determines that
such a Hedging Disruption could reasonably be expected to have a material
adverse effect on Hedging Party’s expected benefits under this Transaction,
including if Dealer makes the determination under Section 8(h) with respect to
the Hedge Shares; provided that it shall not be a Hedging Disruption if the
Hedging Party’s inability as set forth in Section 12.9(a)(v) is solely due to
the deterioration of its creditworthiness.
 
       
 
  Increased Cost of Hedging:   Applicable but only if the Hedging Party
determines that such an Increased Cost of Hedging could reasonably be expected
to have a material adverse effect on Hedging Party’s expected benefits under
this Transaction. For the avoidance of doubt, any increased cost of funds as a
result of the deterioration of the Hedging Party’s creditworthiness shall not be
an Increased Cost of Hedging.
 
       
 
      Section 12.9(a)(xv) shall be amended by adding, immediately following the
phrase “will be made to the Transaction” the following: “; provided that any
Price Adjustment shall be determined solely on the basis of the Fair Value
Variables.” In addition, Section 12.9(b)(vi) shall be amended by adding the
phrase, “, unless a Price Adjustment would not produce a commercially reasonable
result in which case the Transaction shall be terminated,” immediately following
the phrase “will be made to the Transaction” in the fourth line thereof.
 
       
 
  Loss of Stock Borrow:   Not Applicable
 
       
 
  Increased Cost of Stock Borrow:   Not Applicable
 
       
 
       
 
  Hedging Party:   Dealer shall be the Hedging Party, where applicable, in
connection with all
Additional Disruption Events
 
       
 
  Determining Party:   Dealer shall be the Determining Party, where applicable,
in connection
with all Additional Disruption Events

6



--------------------------------------------------------------------------------



 



          Acknowledgments applicable to the Transaction:
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments    
 
  Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
        3. Calculation Agent:   Dealer. The Calculation Agent will provide
Counterparty with reasonable detail concerning its calculations hereunder
(including any assumptions used in making such calculations) upon request.
 
        4. Account Details:    

         
 
  (a)   Account for payments to Counterparty:
 
       
 
         Compass Bank of Texas
 
         ABA# 113010547
 
         Acct No.: 70744406
 
       
 
      Account for delivery of Shares to Counterparty:
 
       
 
         American Stock Transfer
 
         10150 Mallard Creek Road
 
         Suite 307
 
         Charlotte, NC 28262
 
         DWAC #2941
 
         Reference: Goodrich Petroleum Corporation CUSIP 382410405
 
       
 
  (b)   Account for payments to Dealer:
 
       
 
         JPMorgan Chase Bank, National Association, New York
 
         ABA: 021 000 021
 
         Favour: JPMorgan Chase Bank, National Association – London
 
         A/C: 0010962009
 
         CHASUS33
 
       
 
         Account for delivery of Shares from Dealer:
 
       
 
         DTC 0060

          5. Offices:    
 
        The Office of Counterparty for the Transaction is: Inapplicable;
Counterparty is not a Multibranch Party.
 
        The Office of Dealer for the Transaction is:   London
 
       
 
      JPMorgan Chase Bank, National Association
 
      London Branch
 
      P.O. Box 161
 
      60 Victoria Embankment
 
      London EC4Y 0JP
 
      England

7



--------------------------------------------------------------------------------



 



          6. Notices: For purposes of this Confirmation:
 
       
 
  (a)   Address for notices or communications to Counterparty:
 
       
 
         Goodrich Petroleum Corporation
 
         808 Travis Street
 
         Suite 1320
 
         Houston, TX 77002
 
         Attention: David R. Looney
 
         Telephone No.: 713-780-9494
 
         Facsimile No.: 713-780-9254
 
       
 
      Address for notices or communications to Dealer:
 
       
 
      JPMorgan Chase Bank, National Association
 
      277 Park Avenue, 11th Floor
 
      New York, NY 10172
 
      Attention: Mariusz Kwasnik
 
      Title: Operations Analyst
 
      EDG Corporate Marketing
 
      Telephone No: (212) 622-6707
 
      Facsimile No: (212) 622-8534

7. Representations, Warranties and Agreements of the Counterparty:
The representations and warranties of Counterparty set forth in Section 1 of the
Underwriting Agreement dated the date hereof (the “Underwriting Agreement")
between the Counterparty and Bear, Stearns & Co. Inc. and J.P. Morgan Securities
Inc., as representatives of the several underwriters party thereto (the
“Representatives”) are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein; provided that a breach of any such representation
or warranty will not result in an Event of Default under Section 5(a)(iv) of the
Agreement. Counterparty hereby further represents and warrants to and agrees
with, Dealer as of the Trade Date that:

  (a)   Reserved.     (b)   Eligible Contract Participant. Counterparty is an
“eligible contract participant” (as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended (the “CEA”)) because one or more of the
following is true:         Counterparty is a corporation, partnership,
proprietorship, organization, trust or other entity and:

  (i)   Counterparty has total assets in excess of USD 10,000,000;     (ii)  
the obligations of Counterparty hereunder are guaranteed, or otherwise supported
by a letter of credit or keepwell, support or other agreement, by an entity of
the type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (iii)   Counterparty has a net
worth in excess of USD 1,000,000 and has entered into this Agreement in
connection with the conduct of Counterparty’s business or to manage the risk
associated with an asset or liability owned or incurred or reasonably likely to
be owned or incurred by Counterparty in the conduct of Counterparty’s business.

  (c)   No Material Non-Public Information. Counterparty is not entering into
this Transaction ‘on the basis of’ material nonpublic information about the
Counterparty within the meaning of Rule 10b5-1(b) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

8



--------------------------------------------------------------------------------



 



  (d)   No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).     (e)   Board Authorization. The Transaction
was approved by its board of directors and publicly announced, solely for the
purposes stated in such board resolution and public disclosure, and
Counterparty’s board of directors have duly authorized any repurchase of Shares
pursuant to this Transaction. Counterparty further represents that there is no
internal policy, whether written or oral, of Counterparty that would prohibit
Counterparty from entering into any aspect of the Transaction, including, but
not limited to, the purchases of Shares to be made pursuant hereto.     (f)  
Required Filings. As of the Trade Date, the Company has made all required public
disclosures and required filings with the Securities and Exchange Commission,
any securities exchange or any other regulatory body with respect to the
Transaction that are required to be made as of the Trade Date.     (g)  
Investment Company. Counterparty is not and will not be required to register as
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended.

8. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date, in form and substance reasonably acceptable to
Dealer with respect to the matters set forth in paragraphs (i), (ii) and (iii)
(but not with respect to applicable law) of Section 3(a) of the Agreement (save
that such opinion will only address the agreements and contracts of Counterparty
actually filed or incorporated in the Counterparty’s Forms 10-K, 10-K/A and 8-K
(net of any agreements terminated and disclosed under Item 1.02 of Form 8-K) and
excluding any agreements or contracts related to benefits, employment or
consulting matters).     (b)   Reserved.     (c)   Transfer or Assignment.
Counterparty may not transfer any of its rights or obligations under this
Transaction without the prior written consent of Dealer, except that
Counterparty may, without the prior written consent of Dealer, transfer its
rights and obligations in connection with a Share-for-Share Merger Event to the
entity that has become the Issuer as a result of such a Merger Event. Dealer
may, without Counterparty’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party with a rating for
its long term, unsecured and unsubordinated indebtedness equal to or better than
A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
agency rating mutually agreed by Counterparty and Dealer, provided that an Event
of Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer and assignment. If after Dealer’s commercially
reasonable efforts, Dealer is unable to effect such a transfer or assignment on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer of a sufficient number of Options to reduce
(i) the “beneficial ownership” (within the meaning of Section 13 of the Exchange
Act and rules promulgated thereunder) of Counterparty’s outstanding Shares by
Dealer and any person subject to aggregation with Dealer under such Section 13
and such rules to 7.5% or less or (ii) the quotient of (x) the product of
(a) the Number of Options and (b) the Option Entitlement divided by (y) the
number of Counterparty’s outstanding Shares (such quotient expressed as a
percentage, the “Option Equity Percentage”) to 14.5% or less, Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that (i) its
“beneficial ownership” following such partial termination will be equal to
approximately 7.5% and (ii) the Option Equity Percentage following such partial
termination will be equal to approximately 14.5%. In the event that Dealer so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the

9



--------------------------------------------------------------------------------



 



      Agreement as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to this Transaction and a Number
of Options equal to the Terminated Portion, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provisions of Section 8(j) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any shares or other securities to or from Counterparty, Dealer may designate any
of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform Dealer’s obligations in respect of this
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance. For the avoidance of doubt, any payment made in accordance with
this paragraph shall be determined solely on the basis of the Fair Value
Variables in accordance with Section 8(s) of this Confirmation.

  (d)   Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 8% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Options multiplied by the Option Entitlement
and the denominator of which is the number of Shares outstanding on such day. In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, then Counterparty agrees
to indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities joint or several and
expenses (including reasonable attorney’s fees), to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act, relating to or as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Parties for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Party as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Party shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment against an Indemnified Party, Counterparty agrees to
indemnify any Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Party. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
hereunder, shall contribute to the amount paid or

10



--------------------------------------------------------------------------------



 



      payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (d) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.

  (e)   Early Unwind.

     (i) Failure to Close Initial Shares. In the event the sale of the Initial
Shares (as defined in the Underwriting Agreement) is not consummated with the
underwriters named in the Underwriting Agreement (including, for the avoidance
of doubt, the Hedge Sellers) for any reason or Counterparty fails to deliver to
Dealer opinions of counsel to Counterparty as required pursuant to Section 8(a)
hereof by the close of business in New York on the Closing Date (as defined in
the Underwriting Agreement) (or such later date as agreed upon by the parties)
(the Closing Date or such later date as agreed upon being the “Early Unwind
Date”), this Transaction shall automatically terminate (an “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that unless such failure to consummate the sale
of Initial Shares resulted solely from a breach of the Underwriting Agreement by
the Representatives in their capacity as underwriters thereunder, Counterparty
shall reimburse Dealer for any costs or expenses (including market losses)
relating to the unwinding of its hedging activities in connection with the
Transaction (including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by Dealer in good faith
using its commercially reasonable discretion and shall be supported by written
evidence of the same, which shall be furnished to Counterparty. Dealer shall
notify Counterparty of such amount and Counterparty shall pay such amount in
immediately available funds on the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, subject to the
proviso included in this paragraph, upon an Early Unwind pursuant to this
paragraph (e)(i), all obligations with respect to the Transaction shall be
deemed fully and finally discharged.
     (ii) Failure to Close Hedge Shares. In the event the sale of the Hedge
Shares (as defined in the Underwriting Agreement) is not consummated with the
JPM Hedge Seller (as defined in the Underwriting Agreement) (but not a failure
to consummate the sale of the Initial Shares of which the Hedge Shares are a
part, in which case clause (i) above shall apply), other than solely as a result
of a breach by Counterparty, by the close of business in New York on the Early
Unwind Date, this Transaction shall automatically terminate (an “Early Unwind”)
on the Early Unwind Date and (i) the Transaction and all of the respective
rights and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that upon an Early Unwind pursuant to this paragraph
(e)(ii), all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to hedging activities in relation hereto, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for any Tranche (taking proper account of Settlement Dates under all other
Tranches), Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

11



--------------------------------------------------------------------------------



 



  (i).   in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;     (ii).   the
aggregate number of Shares that Dealer will deliver to Counterparty hereunder on
all such Staggered Settlement Dates will equal the number of Shares that Dealer
would otherwise be required to deliver on such Nominal Settlement Date; and    
(iii).   Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Net Shares will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause
(i) above.

  (g)   Right to Extend. Dealer may postpone, in whole or in part, any Valuation
Date or any Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the Options hereunder, if Dealer
determines, in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases or sales of Shares in connection with its hedging or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

  (h)   Registration/Private Placement. Counterparty hereby agrees that if, in
the good faith reasonable judgment of Dealer, upon advice of nationally
recognized outside legal counsel, the Shares (“Hedge Shares”) acquired by Dealer
in the open market for the purpose of hedging its obligations pursuant to the
Transaction (which, for the avoidance of doubt, shall not include the Hedge
Shares (as defined in the Underwriting Agreement)) cannot be sold in the public
market by Dealer without registration under the Securities Act of 1933, as
amended (the “Securities Act”), Counterparty shall, at its election, either
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
(a) make available to Dealer an effective registration statement under the
Securities Act, (b) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering and (c) provide for customary “due diligence” and other
procedures (including accountants’ comfort letters) relating to such registered
offering (a “Registered Settlement”); provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation, clause (ii) or clause (iii) of this Section 8(h) shall apply at
the election of the Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement) (a “Private Settlement”); or (iii) purchase the Hedge Shares from
Dealer at the Settlement Price on such Scheduled Trading Days, and in such
amounts, requested by Dealer. For the avoidance of doubt, Dealer shall not
exercise its rights under this Section 8(h) unless the Options have been
exercised or the Transaction has otherwise been terminated or cancelled.

  (i)   Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc. (“JPMSI”) has acted solely as agent and not as principal with
respect to the Transaction and (ii) JPMSI has no obligation or liability, by way
of guaranty, endorsement or otherwise, in any manner in respect of the
Transaction (including, if applicable, in respect of the settlement thereof).
Each party agrees it will look solely to the other party (or any guarantor in
respect thereof) for performance of such other party’s obligations under the
Transaction.

  (j)   Amendments to the Equity Definitions.

(i) Section 6.4 of the Equity Definitions is hereby amended by adding the
following sentence after the first sentence: “A Scheduled Trading Day on which a
Related Exchange fails to

12



--------------------------------------------------------------------------------



 



open during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Dealer’s ability to unwind any related hedging transactions.”
(ii) The first paragraph of Section 11.2(c) of the Equity Definitions is hereby
amended by (1) replacing the words “diluting or concentrative” in the fifth line
thereof with the word “material” and (2) adding the words “or Options” after the
words “relevant Shares” in the sixth line thereof and the sentence immediately
preceding Section 11.2(c)(ii) is hereby amended by (1) deleting the words
“diluting or concentrative” and (2) replacing the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Share)” with
“(including, without limitation, adjustments to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Share)”.
(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (1)
replacing the words “diluting or concentrative” with the word “material” and (2)
adding the words “or Options” at the end of the sentence.
(iv) Section 12.1(c) of the Equity Definitions is hereby replaced with the
following: “Merger Date” means the Announcement Date of an event that if
consummated would constitute a Merger Event.
(v) Section 12.1(e) of the Equity Definitions is hereby replaced with the
following: “Tender Offer Date” means the Announcement Date of an event that if
consummated would constitute a Tender Offer.
(vi) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the third line thereof the word “or” after the word “official” and
inserting a comma therefor and (2) inserting the following phrase prior to the
semi-colon: “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the Agreement with respect to
that Issuer”.
(vii) Solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference to a Strike Price shall be deemed to be a
reference to any of the Low Call Strike Price or the High Call Strike Price, or
both, as appropriate.
(viii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  (k)   Netting; Setoff. Each of Counterparty and Dealer shall not net or
set-off its obligations under the Transaction, if any, against its rights
against the other party under any other transaction or instrument. Section 6(f)
of the Agreement shall not apply.

  (l)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Dealer to Counterparty, (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9
of the Equity Definitions (except in the event of a Nationalization, Insolvency,
Merger Event or Tender Offer, in each case, in which the consideration to be
paid to holders of Shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) or 6(e) of the Agreement (except in the event of an Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(ii),(iii), (v), (vi) or (vii) of the Agreement or
a Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
(v) or (vi) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) (in each case as modified by Section 8(s) of
this Confirmation) (a “Payment Obligation”), Counterparty shall have the right
to require Dealer to satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) by giving irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 p.m. New York local time on the Merger Date, Tender Offer Date,
Early Termination Date or date of cancellation, as

13



--------------------------------------------------------------------------------



 



      applicable (“Notice of Share Termination”); provided that if the
Counterparty does not validly request that Dealer satisfy its Payment Obligation
by the Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s lack of election or election to the
contrary. Upon Notice of Share Termination, the following provisions shall
apply:

         
 
  Share Termination Alternative:   Applicable and means that Dealer shall
deliver to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment.
 
       
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
 
       
 
  Share Termination Delivery Unit:   In the case of a Termination Event, Event
of Default or Delisting, one Share or, in the case of Nationalization or
Insolvency, Merger Event or Tender Offer, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency,
Merger Event or Tender Offer, as determined by the Calculation Agent. If a Share
Termination Delivery Unit consists of property other than cash or New Shares and
if Counterparty provides irrevocable written notice to the Calculation Agent on
or prior to the relevant date that it elects to have Dealer deliver cash, New
Shares or a combination thereof (in such proportion as Counterparty designates)
in lieu of such other property, the Calculation Agent will replace such property
with cash, New Shares or a combination thereof as components of a Share
Termination Delivery

14



--------------------------------------------------------------------------------



 



         
 
      Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Nationalization, Insolvency, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other applicable provisions:   If Share Termination Settlement is applicable
to the Transaction, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of
the Equity Definitions will be applicable, except that all references in such
provisions to “Shares” shall be read as references to “Share Termination
Delivery Units”.

  (m)   Restriction on Repurchases. Counterparty hereby covenants and agrees
that neither it nor any of its “affiliated purchasers” (as defined under
Rule 10b-18 under the Exchange Act) shall effect any repurchase of Shares on any
Expiration Date for any Tranche; provided that Counterparty may effect
repurchases of Common Stock pursuant to exercises of outstanding options,
warrants or other contracts or securities, so long as such purchases are not
made on the Exchange or cause any other person to purchase Shares on the
Exchange.     (n)   Status of Claims in Bankruptcy. Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy. For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
    (o)   Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.     (p)   Reserved.     (q)   Waiver of Jury Trial. Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.     (r)   Tax
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.

15



--------------------------------------------------------------------------------



 



  (s)   Agreement in Respect of any Early Termination Amount or Cancellation
Amount. Notwithstanding anything to the contrary herein, in the Agreement or in
the Equity Definitions, in the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or the Transaction is terminated pursuant to
Article 12 of the Equity Definitions, the Calculation Agent, or the party that
otherwise makes the determination pursuant to the Agreement, as the case may be,
shall determine the Early Termination Amount or Cancellation Amount, as
applicable, for the Transaction as equal to the difference between (a) the Early
Termination Amount or the Cancellation Amount, as applicable, for the
Transaction, determined solely on the basis of the Fair Value Variables (as
defined below), that would otherwise be payable by Dealer to Counterparty (if
any), and (b) the amount payable by Counterparty to Dealer in respect of the
Transaction determined in accordance with the make-whole tables set forth in
Annex B attached hereto (the “Make-Whole Amount”); provided that in no event
will such Early Termination Amount or Cancellation Amount result in payment
owing to Dealer as a result of such Early Termination Date or termination of the
Transaction.         “Fair Value Variables” mean, with respect to any
calculation or determination of the fair value of any Transaction to Dealer or
an amount payable by or to Dealer hereunder, any combination of one or more of
the following variables: (i) interest rates of 4.0% per annum, (ii) dividends of
$0 per quarter, (iii) volatility or volatilities (which, for the avoidance of
doubt, shall include the entire volatility surface) at the time of such
calculation or determination, (iv) changes to all outstanding Shares, such as in
the case of stock splits, stock dividends and mergers, (v) stock price
experience prior to, and at the time of, such calculation or determination
(including experience as to liquidity of the Shares, and whether based on
available market price information, or estimates of trading prices for blocks of
shares, or other relevant information as to prevailing market prices) and
(vi) any and all variables related to time; provided that, under no
circumstances, will such a calculation or determination be based on or otherwise
take into account (i) the stock prices at which Dealer’s open or terminated
hedging transactions are effected or the actual number of shares in Dealer’s
open or terminated hedging transactions (or underlying derivative instruments
used as hedges by Dealer) or (ii) actual or expected losses or costs incurred by
Dealer in connection with terminating, liquidating or re-establishing any hedge
related to such Transaction (or any gain resulting from any of them).
Notwithstanding any of the foregoing, if the Emerging Issues Task Force (“EITF”)
or the Financial Accounting Standards Board (“FASB”) confirm that use of
(x) current or refreshed interest rates, (y) current or expected dividends,
and/or (z) hedge gains or losses in the calculations of any Early Termination
Amount and/or any Cancellation Amount is not inconsistent with the meaning of
“indexed to a company’s own stock” under the relevant U.S. Generally Accepted
Accounting Principles, then the “Fair Value Variables” shall include such
broader definition of (I) interest rates, (II) dividends, and/or (III) hedge
gains or losses.

  (t)   Distribution of the Initial Hedge Shares. If the JPM Hedge Seller is
unable to sell Hedge Shares purchased by it from the Counterparty pursuant to
the Underwriting Agreement on one or more Exchange Business Days prior to the
Final Sale Date solely because (i) the Registration Statement or Prospectus
(each as defined in the Underwriting Agreement) is not available for use on such
Exchange Business Day pursuant to the Underwriting Agreement, or (ii) the
Registration Statement or Prospectus is, in the view of counsel to Dealer,
unusable on such Exchange Business Day, in each case whether due to technical
fault or omissions or mis-statements of fact or otherwise, the Calculation Agent
will adjust the terms of the Tranches (including, without limitation, the Number
of Options, the Low Call Strike Price and the High Call Strike Price) to reflect
the economic effects of Dealer’s inability to establish or adjust its hedge
position on the affected Exchange Business Day(s) with respect to the Tranches
on the theoretical value of the Tranches to Dealer as a result of the JPM Hedge
Seller’s inability to sell the relevant number of Hedge Shares on the relevant
affected Exchange Business Day, solely based on the Fair Value Variables in
accordance with Section 8(s) above. The “Final Sale Date” will be the 60th
Prospectus Availability Date following the Closing Date. A “Prospectus
Availability Date” is an Exchange Business Day on which the Prospectus and
Registration Statement are usable in accordance with the first sentence of this
Section 8(t).

16



--------------------------------------------------------------------------------



 



  (u)   Required Filings. Company agrees to make all public disclosures and
required filings with the Securities and Exchange Commission, any securities
exchange or any other regulatory body that are required with respect to the
Transaction.

9. ISDA Master Agreement:
With respect to the Agreement, Counterparty and Dealer agree as follows:
PART 1
TERMINATION PROVISIONS

         
(a)
  “Specified Entity” means in relation to Dealer for the purpose of:    
 
       
 
  Section 5(a)(v) (Default under Specified Transaction):   Not Applicable
 
  Section 5(a)(vi) (Cross Default):   Not Applicable
 
  Section 5(a)(vii) (Bankruptcy):   Not Applicable
 
  Section 5(b)(v) (Credit Event upon Merger):   Not Applicable
 
       
 
  and in relation to Counterparty for the purpose of:    
 
       
 
  Section 5(a)(v) (Default under Specified Transaction):   Not Applicable
 
  Section 5(a)(vi) (Cross Default)   Not Applicable
 
  Section 5(a)(vii) (Bankruptcy)   Not Applicable
 
  Section 5(b)(v) (Credit Event upon Merger):   Not Applicable

     
(b)
  Section 5(a)(v) (Default under Specified Transaction) will not apply to Dealer
or Counterparty.
 
   
(c)
  The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Dealer
and will not apply to Counterparty.
 
   
(d)
  The “Automatic Early Termination” provision of Section 6(a) will not apply to
Dealer or Counterparty.
 
   
(e)
  Force Majeure Event. Notwithstanding anything to the contrary contained in the
Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Counterparty or Dealer.
 
   
(f)
  "Termination Currency” means United States Dollars.

PART 3
AGREEMENT TO DELIVER DOCUMENTS
For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

(a)   Tax forms, documents or certificates to be delivered are: none

(b)   Other Documents to be delivered are: not applicable

PART 4
MISCELLANEOUS

(a)   Offices. The provisions of Section 10(a) will apply to the Agreement.

17



--------------------------------------------------------------------------------



 



(b)   Governing Law. The Agreement will be governed by and construed in
accordance with the laws of the State of New York, without reference to choice
of law doctrine.

(c)   Deduction or Withholding for Tax. So long as Counterparty is organized
under the laws of the United States or any State thereof, the provisions of
Section 2(d)(i)(4) of the Agreement shall not apply to the Counterparty with
respect to the Transaction.

(d)   Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1)
shall not apply to a payment and delivery owing by a party if the other party
shall have satisfied in full all its payment or delivery obligations under
Section 2(a)(i) of the Agreement and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i).

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.

                  Very truly yours,    
 
                J.P. MORGAN SECURITIES INC., as agent for JPMorgan Chase Bank,
National Association    
 
           
 
  By:   /s/ Sudheer Tegulapalle
 
        Authorized Signatory         Name: Sudheer Tegulapalle         Title:
Executive Director    

Accepted and confirmed as of the Trade Date:
GOODRICH PETROLEUM CORPORATION

         
By:
  /s/ David R. Looney
 
    Authorized Signatory     Name: David R. Looney     Title: Executive Vice
President and Chief Financial Officer    

JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio, 43271
Registered as a branch in England & Wales branch number BR000746.
Registered branch address 125 London Wall, London, EC2Y 5AJ.
Authorized and regulated by the Financial Services Authority.

 



--------------------------------------------------------------------------------



 



ANNEX A

          Tranche   Expiration Date   Shares
1
  5/18/2009   38,666.67
2
  5/19/2009   38,666.67
3
  5/20/2009   38,666.67
4
  5/21/2009   38,666.67
5
  5/22/2009   38,666.67
6
  5/26/2009   38,666.67
7
  5/27/2009   38,666.67
8
  5/28/2009   38,666.67
9
  5/29/2009   38,666.67
10
  6/1/2009   38,666.67
11
  6/2/2009   38,666.67
12
  6/3/2009   38,666.67
13
  6/4/2009   38,666.67
14
  6/5/2009   38,666.67
15
  6/8/2009   38,666.67
16
  6/9/2009   38,666.67
17
  6/10/2009   38,666.67
18
  6/11/2009   38,666.67
19
  6/12/2009   38,666.67
20
  6/15/2009   38,666.67
21
  6/16/2009   38,666.67
22
  6/17/2009   38,666.67
23
  6/18/2009   38,666.67
24
  6/19/2009   38,666.67
25
  6/22/2009   38,666.67
26
  11/16/2009   38,666.67
27
  11/17/2009   38,666.67
28
  11/18/2009   38,666.67
29
  11/19/2009   38,666.67
30
  11/20/2009   38,666.67
31
  11/23/2009   38,666.67
32
  11/24/2009   38,666.67
33
  11/25/2009   38,666.67
34
  11/30/2009   38,666.67
35
  12/1/2009   38,666.67
36
  12/2/2009   38,666.67
37
  12/3/2009   38,666.67
38
  12/4/2009   38,666.67
39
  12/7/2009   38,666.67
40
  12/8/2009   38,666.67
41
  12/9/2009   38,666.67
42
  12/10/2009   38,666.67
43
  12/11/2009   38,666.67
44
  12/14/2009   38,666.67
45
  12/15/2009   38,666.67
46
  12/16/2009   38,666.67
47
  12/17/2009   38,666.67
48
  12/18/2009   38,666.67

A-1



--------------------------------------------------------------------------------



 



          Tranche   Expiration Date   Shares
49
  12/21/2009   38,666.67
50
  12/22/2009   38,666.67
51
  5/18/2010   38,666.67
52
  5/19/2010   38,666.67
53
  5/20/2010   38,666.67
54
  5/21/2010   38,666.67
55
  5/24/2010   38,666.67
56
  5/25/2010   38,666.67
57
  5/26/2010   38,666.67
58
  5/27/2010   38,666.67
59
  5/28/2010   38,666.67
60
  6/1/2010   38,666.67
61
  6/2/2010   38,666.67
62
  6/3/2010   38,666.67
63
  6/4/2010   38,666.67
64
  6/7/2010   38,666.67
65
  6/8/2010   38,666.67
66
  6/9/2010   38,666.67
67
  6/10/2010   38,666.67
68
  6/11/2010   38,666.67
69
  6/14/2010   38,666.67
70
  6/15/2010   38,666.67
71
  6/16/2010   38,666.67
72
  6/17/2010   38,666.67
73
  6/18/2010   38,666.67
74
  6/21/2010   38,666.67
75
  6/22/2010   38,666.67
 
       

A-2



--------------------------------------------------------------------------------



 



ANNEX B
Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, in the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction or any Transaction is terminated pursuant to
Article 12 of the Equity Definitions, Dealer shall determine the Early
Termination Amount or Cancellation Amount, as applicable, for such Transaction
or Transactions as equal to the difference between (a) the Early Termination
Amount or the Cancellation Amount, as applicable, for such Transaction or
Transactions, determined by Dealer solely on the basis of the Fair Value
Variables, that would otherwise be payable by Dealer to Counterparty (if any),
and (b) the Make-Whole Amount payable by Counterparty to Dealer in respect of
such Transaction or Transactions determined in accordance with the make-whole
tables set forth below.
     The Make-Whole Amount will be determined by Seller as the sum of, for each
of the three Buckets constituting the Transaction, an amount derived by
multiplying (i) the Bucket Number of Options as of the opening of business on
the related Early Termination Date or the date on which the Transaction is
terminated or cancelled under Section 12 of the Equity Definitions (for the
purposes of this Annex B, the “Termination Date”) and (ii) an amount in U.S.
Dollars set forth on the relevant make-whole table for such Bucket below, based
on (x) the amount of time (“Time Passed”) by which the Termination Date follows
the Trade Date (which is set forth in the first row of each grid under the
heading “Time”), (y) the price of one Share prior to the event resulting in the
Termination Date expressed as percentage of an initial stock price of USD $23.50
(the “Original Stock Price”), as determined by the Calculation Agent in its sole
reasonable judgment (which is set forth in the third row of each grid under the
heading “Percent of original stock”), and (z) the percentage increase in the
price of one Share following the event resulting in the Termination Date
expressed as a percentage of the Original Stock Price, as determined by the
Calculation Agent in its sole reasonable judgment (which is set forth in the
first column of each grid under the heading “Stock after (% of stock before)”).
The first twenty-five, second twenty-five and third twenty-five Tranches will
each be a “Bucket”. The make whole tables for the first Bucket are those with
the heading “18 month trade”, the second Bucket are those with the heading
“24 month trade” and third Bucket are those with the heading “30 month trade”.
The “Bucket Number of Options” for any Termination Date is the Number of Options
with respect to each Tranche in the related Bucket for which the Valuation Date
has not occurred on the Termination Date.
     The exact stock prices, before and after the relevant event, and the exact
Termination Date may not be set forth in the tables below, in which case:

  1.   If the Termination Date is between two dates set forth on the tables
below, the Calculation Agent will determine two relevant amounts by reference to
the two tables below listing the date immediately preceding the Termination Date
and the date immediately following the Termination Date. Such amounts will each
be determined as follows:

  a.   (i) if the “Percent of Original Stock” amount is between two “Percent of
Original Stock” amounts listed on the tables, the relevant amount will be
determined by a straight-line interpolation between the amounts set forth for
the higher and lower stock price amounts, and (ii) if the “Percent of Original
Stock” amount is less than the lowest “Percent of Original Stock” amount listed
on the tables, then the 40% “Percent of Original Stock” column listed on the
table will be used for the purposes of the calculation, and (iii) if the
“Percent of Original Stock” amount is greater than the highest “Percent of
Original Stock” amount listed on the tables, then the 160% “Percent of Original
Stock” column listed on the table will be used for the purposes of the
calculation; and     b.   (i) if the “Stock after (% of stock before)” amount is
between two “Stock after (% of stock before)” amounts listed on the tables, the
relevant amount will be determined by a straight-line interpolation between the
amounts set forth for the higher and lower stock price amounts, and (ii) if the
“Stock after (% of stock before)” amount is less than the lowest “Stock after (%
of stock before)” amount listed on the tables (for the avoidance of

B-1



--------------------------------------------------------------------------------



 



      doubt, less than 100% of the “Stock before” price), then the 40% “Stock
after (% of stock before)” row listed on the table will be used for the purposes
of the calculation, and (iii) if the “Stock after (% of stock before)” amount is
greater than the highest “Stock after (% of stock before)” amount listed on the
tables, then the 160% “Stock after (% of stock before)” row listed on the table
will be used for the purposes of the calculation.

  2.   If the Termination Date is between two dates set forth on the tables
below, the Make-Whole Amount will be determined by a straight-line interpolation
between the two dates of the amounts determined pursuant to (a) and (b) above.
If the Terminate Date is on a date set forth on one of the tables below, the
Make-Whole Amount will be the amount determined pursuant to (a) and (b) above.

     For the avoidance of doubt, upon the occurrence of any event permitting the
Calculation Agent to make adjustments to the terms of the Transaction, the
Calculation Agent shall adjust any variable, term or calculation of the
make-whole tables set forth below to preserve the economic intent of the parties
as of the Trade Date solely based on the Fair Value Variables in accordance with
Section 8(s) of the Confirmations, including without limitation (x) any
adjustment as a result of Potential Adjustment Event, Extraordinary Event or
otherwise as set forth in this Confirmation and (y) any adjustment to the
composition of Fair Value Variables as a result of an EITF confirmation
described in Section 8(s) above (which adjustment may include, without
limitation, the elimination of all or a portion of such tables to the extent
that the EITF confirms the use interest rates, dividends, and/or hedge gains or
losses in the calculation of an Early Termination Amount or Cancellation
Amount).
Time 0
18 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.488       0.927       1.529       2.104       2.455       2.460      
2.095       1.417       0.521       0.000       0.000       0.000       0.000  
  50 %  
 
    0.431       0.760       1.195       1.581       1.770       1.680      
1.309       0.717       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.376       0.601       0.884       1.112       1.184       1.057      
0.744       0.299       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.325       0.459       0.616       0.727       0.736       0.624      
0.411       0.135       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.281       0.343       0.411       0.450       0.439       0.373      
0.265       0.138       0.009       0.000       0.000       0.000       0.000  
  90 %  
 
    0.251       0.267       0.282       0.290       0.283       0.263      
0.234       0.202       0.172       0.147       0.129       0.119       0.114  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.253       0.269       0.281       0.282       0.269       0.245      
0.216       0.187       0.162       0.144       0.134       0.130       0.131  
  120 %  
 
    0.297       0.357       0.399       0.392       0.331       0.232      
0.117       0.010       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.375       0.505       0.581       0.543       0.390       0.163      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.491       0.707       0.809       0.707       0.417       0.018      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.645       0.956       1.067       0.863       0.391       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.836       1.244       1.338       0.991       0.300       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 6m
18 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.326       0.628       1.260       2.135       2.983       3.498      
3.481       2.891       1.826       0.458       0.000       0.000       0.000  
  50 %  
 
    0.308       0.543       1.026       1.671       2.256       2.543      
2.389       1.788       0.842       0.000       0.000       0.000       0.000  
  60 %  
 
    0.290       0.460       0.797       1.226       1.579       1.689      
1.473       0.952       0.224       0.000       0.000       0.000       0.000  
  70 %  
 
    0.273       0.380       0.585       0.828       1.002       1.008      
0.813       0.449       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.257       0.310       0.406       0.512       0.572       0.547      
0.429       0.243       0.031       0.000       0.000       0.000       0.000  
  90 %  
 
    0.245       0.259       0.284       0.309       0.319       0.305      
0.269       0.219       0.167       0.122       0.089       0.071       0.066  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.246       0.264       0.288       0.307       0.305       0.279      
0.236       0.187       0.142       0.110       0.092       0.088       0.093  
  120 %  
 
    0.272       0.344       0.438       0.495       0.467       0.348      
0.172       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.322       0.490       0.687       0.778       0.672       0.380      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.403       0.705       1.023       1.119       0.869       0.327      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.522       0.990       1.427       1.483       1.018       0.160      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.683       1.341       1.879       1.836       1.090       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

B-2



--------------------------------------------------------------------------------



 



Time 12m
18 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.243       0.299       0.606       1.459       2.916       4.583      
5.774       5.908       4.806       2.714       0.114       0.000       0.000  
  50 %  
 
    0.242       0.287       0.533       1.206       2.330       3.565      
4.348       4.226       3.093       1.195       0.000       0.000       0.000  
  60 %  
 
    0.242       0.276       0.460       0.953       1.749       2.566      
2.976       2.669       1.621       0.080       0.000       0.000       0.000  
  70 %  
 
    0.241       0.265       0.388       0.706       1.192       1.639      
1.771       1.420       0.628       0.000       0.000       0.000       0.000  
  80 %  
 
    0.240       0.253       0.319       0.480       0.707       0.883      
0.876       0.630       0.201       0.000       0.000       0.000       0.000  
  90 %  
 
    0.240       0.244       0.264       0.308       0.365       0.399      
0.377       0.295       0.177       0.061       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.240       0.247       0.274       0.324       0.370       0.374      
0.315       0.211       0.099       0.016       0.000       0.000       0.017  
  120 %  
 
    0.243       0.279       0.401       0.598       0.746       0.697      
0.413       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.252       0.352       0.650       1.070       1.303       1.068      
0.367       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.271       0.485       1.042       1.716       1.949       1.357      
0.079       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.308       0.697       1.579       2.485       2.584       1.474      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.370       1.002       2.248       3.313       3.126       1.376      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 18m
18 month trade

                                                                               
                                  Percent of original stock -> 40 %     50 %    
60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %     140
%     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.239       0.239       0.239       0.239       0.240       0.591      
8.537       15.722       15.161       13.128       1.102       0.000       0.000
    50 %  
 
    0.239       0.239       0.239       0.239       0.240       0.530      
7.053       12.656       11.712       9.543       0.000       0.000       0.000
    60 %  
 
    0.239       0.239       0.239       0.239       0.240       0.470      
5.569       9.589       8.263       5.958       0.000       0.000       0.000  
  70 %  
 
    0.239       0.239       0.239       0.239       0.240       0.409      
4.085       6.523       4.815       2.393       0.000       0.000       0.000  
  80 %  
 
    0.239       0.239       0.239       0.239       0.240       0.349      
2.601       3.460       1.550       0.153       0.000       0.000       0.000  
  90 %  
 
    0.239       0.239       0.239       0.239       0.239       0.288      
1.129       0.859       0.284       0.113       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.239       0.239       0.239       0.239       0.243       0.636      
1.066       0.316       0.180       0.000       0.000       0.079       0.237  
  120 %  
 
    0.239       0.239       0.239       0.240       0.424       2.474      
2.437       0.351       0.000       0.000       0.000       0.000       0.234  
  130 %  
 
    0.239       0.239       0.239       0.260       1.604       4.956      
3.803       0.000       0.000       0.000       0.000       0.000       0.232  
  140 %  
 
    0.239       0.239       0.240       0.593       3.719       7.479      
4.536       0.000       0.000       0.000       0.000       0.000       0.229  
  150 %  
 
    0.239       0.239       0.251       1.838       6.011       9.830      
3.672       0.000       0.000       0.000       0.000       0.000       0.226  
  160 %  
 
    0.239       0.239       0.424       3.719       8.302       11.111      
2.221       0.000       0.000       0.000       0.000       0.000       0.224  

B-3



--------------------------------------------------------------------------------



 



Time 0
24 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.642       1.085       1.539       1.845       1.901       1.680      
1.217       0.576       0.000       0.000       0.000       0.000       0.000  
  50 %  
 
    0.542       0.861       1.167       1.341       1.315       1.082      
0.679       0.164       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.448       0.656       0.839       0.919       0.857       0.658      
0.357       0.000       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.365       0.482       0.574       0.599       0.539       0.403      
0.216       0.007       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.299       0.349       0.385       0.386       0.349       0.280      
0.193       0.101       0.014       0.000       0.000       0.000       0.000  
  90 %  
 
    0.255       0.267       0.274       0.272       0.261       0.242      
0.220       0.198       0.178       0.162       0.151       0.143       0.140  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.256       0.267       0.270       0.264       0.250       0.230      
0.209       0.190       0.174       0.163       0.156       0.153       0.153  
  120 %  
 
    0.307       0.345       0.354       0.323       0.261       0.183      
0.103       0.032       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.394       0.470       0.475       0.394       0.250       0.078      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.515       0.633       0.618       0.459       0.199       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.669       0.825       0.770       0.502       0.098       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.852       1.038       0.919       0.513       0.000       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 6m
24 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.488       0.927       1.529       2.104       2.455       2.460      
2.095       1.417       0.521       0.000       0.000       0.000       0.000  
  50 %  
 
    0.431       0.760       1.195       1.581       1.770       1.680      
1.309       0.717       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.376       0.601       0.884       1.112       1.184       1.057      
0.744       0.299       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.325       0.459       0.616       0.727       0.736       0.624      
0.411       0.135       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.281       0.343       0.411       0.450       0.439       0.373      
0.265       0.138       0.009       0.000       0.000       0.000       0.000  
  90 %  
 
    0.251       0.267       0.282       0.290       0.283       0.263      
0.234       0.202       0.172       0.147       0.129       0.119       0.114  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.253       0.269       0.281       0.282       0.269       0.245      
0.216       0.187       0.162       0.144       0.134       0.130       0.131  
  120 %  
 
    0.297       0.357       0.399       0.392       0.331       0.232      
0.117       0.010       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.375       0.505       0.581       0.543       0.390       0.163      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.491       0.707       0.809       0.707       0.417       0.018      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.645       0.956       1.067       0.863       0.391       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.836       1.244       1.338       0.991       0.300       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 12m
24 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.326       0.628       1.260       2.135       2.983       3.498      
3.481       2.891       1.826       0.458       0.000       0.000       0.000  
  50 %  
 
    0.308       0.543       1.026       1.671       2.256       2.543      
2.389       1.788       0.842       0.000       0.000       0.000       0.000  
  60 %  
 
    0.290       0.460       0.797       1.226       1.579       1.689      
1.473       0.952       0.224       0.000       0.000       0.000       0.000  
  70 %  
 
    0.273       0.380       0.585       0.828       1.002       1.008      
0.813       0.449       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.257       0.310       0.406       0.512       0.572       0.547      
0.429       0.243       0.031       0.000       0.000       0.000       0.000  
  90 %  
 
    0.245       0.259       0.284       0.309       0.319       0.305      
0.269       0.219       0.167       0.122       0.089       0.071       0.066  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.246       0.264       0.288       0.307       0.305       0.279      
0.236       0.187       0.142       0.110       0.092       0.088       0.093  
  120 %  
 
    0.272       0.344       0.438       0.495       0.467       0.348      
0.172       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.322       0.490       0.687       0.778       0.672       0.380      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.403       0.705       1.023       1.119       0.869       0.327      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.522       0.990       1.427       1.483       1.018       0.160      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.683       1.341       1.879       1.836       1.090       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

B-4



--------------------------------------------------------------------------------



 



Time 18m
24 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.243       0.299       0.606       1.459       2.916       4.583      
5.774       5.908       4.806       2.714       0.114       0.000       0.000  
  50 %  
 
    0.242       0.287       0.533       1.206       2.330       3.565      
4.348       4.226       3.093       1.195       0.000       0.000       0.000  
  60 %  
 
    0.242       0.276       0.460       0.953       1.749       2.566      
2.976       2.669       1.621       0.080       0.000       0.000       0.000  
  70 %  
 
    0.241       0.265       0.388       0.706       1.192       1.639      
1.771       1.420       0.628       0.000       0.000       0.000       0.000  
  80 %  
 
    0.240       0.253       0.319       0.480       0.707       0.883      
0.876       0.630       0.201       0.000       0.000       0.000       0.000  
  90 %  
 
    0.240       0.244       0.264       0.308       0.365       0.399      
0.377       0.295       0.177       0.061       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.240       0.247       0.274       0.324       0.370       0.374      
0.315       0.211       0.099       0.016       0.000       0.000       0.017  
  120 %  
 
    0.243       0.279       0.401       0.598       0.746       0.697      
0.413       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.252       0.352       0.650       1.070       1.303       1.068      
0.367       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.271       0.485       1.042       1.716       1.949       1.357      
0.079       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.308       0.697       1.579       2.485       2.584       1.474      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.370       1.002       2.248       3.313       3.126       1.376      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 24m
24 month trade

                                                                               
                                  Percent of original stock -> 40 %     50 %    
60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %     140
%     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.239       0.239       0.239       0.239       0.240       0.591      
8.537       15.722       15.161       13.128       1.102       0.000       0.000
    50 %  
 
    0.239       0.239       0.239       0.239       0.240       0.530      
7.053       12.656       11.712       9.543       0.000       0.000       0.000
    60 %  
 
    0.239       0.239       0.239       0.239       0.240       0.470      
5.569       9.589       8.263       5.958       0.000       0.000       0.000  
  70 %  
 
    0.239       0.239       0.239       0.239       0.240       0.409      
4.085       6.523       4.815       2.393       0.000       0.000       0.000  
  80 %  
 
    0.239       0.239       0.239       0.239       0.240       0.349      
2.601       3.460       1.550       0.153       0.000       0.000       0.000  
  90 %  
 
    0.239       0.239       0.239       0.239       0.239       0.288      
1.129       0.859       0.284       0.113       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.239       0.239       0.239       0.239       0.243       0.636      
1.066       0.316       0.180       0.000       0.000       0.079       0.237  
  120 %  
 
    0.239       0.239       0.239       0.240       0.424       2.474      
2.437       0.351       0.000       0.000       0.000       0.000       0.234  
  130 %  
 
    0.239       0.239       0.239       0.260       1.604       4.956      
3.803       0.000       0.000       0.000       0.000       0.000       0.232  
  140 %  
 
    0.239       0.239       0.240       0.593       3.719       7.479      
4.536       0.000       0.000       0.000       0.000       0.000       0.229  
  150 %  
 
    0.239       0.239       0.251       1.838       6.011       9.830      
3.672       0.000       0.000       0.000       0.000       0.000       0.226  
  160 %  
 
    0.239       0.239       0.424       3.719       8.302       11.111      
2.221       0.000       0.000       0.000       0.000       0.000       0.224  

B-5



--------------------------------------------------------------------------------



 



Time 0
30 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.748       1.130       1.428       1.540       1.429       1.113      
0.638       0.062       0.000       0.000       0.000       0.000       0.000  
  50 %  
 
    0.613       0.875       1.057       1.090       0.955       0.675      
0.293       0.000       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.490       0.652       0.748       0.737       0.615       0.404      
0.136       0.000       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.386       0.471       0.513       0.489       0.403       0.270      
0.113       0.000       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.306       0.341       0.353       0.335       0.291       0.228      
0.158       0.088       0.025       0.000       0.000       0.000       0.000  
  90 %  
 
    0.256       0.264       0.266       0.260       0.247       0.231      
0.214       0.197       0.183       0.172       0.164       0.159       0.156  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.257       0.262       0.261       0.252       0.239       0.223      
0.207       0.193       0.182       0.174       0.169       0.167       0.167  
  120 %  
 
    0.307       0.326       0.316       0.279       0.223       0.161      
0.101       0.051       0.012       0.000       0.000       0.000       0.000  
  130 %  
 
    0.390       0.424       0.392       0.301       0.175       0.041      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.502       0.546       0.474       0.306       0.086       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.639       0.686       0.554       0.285       0.000       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.798       0.834       0.623       0.230       0.000       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 6m
30 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.642       1.085       1.539       1.845       1.901       1.680      
1.217       0.576       0.000       0.000       0.000       0.000       0.000  
  50 %  
 
    0.542       0.861       1.167       1.341       1.315       1.082      
0.679       0.164       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.448       0.656       0.839       0.919       0.857       0.658      
0.357       0.000       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.365       0.482       0.574       0.599       0.539       0.403      
0.216       0.007       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.299       0.349       0.385       0.386       0.349       0.280      
0.193       0.101       0.014       0.000       0.000       0.000       0.000  
  90 %  
 
    0.255       0.267       0.274       0.272       0.261       0.242      
0.220       0.198       0.178       0.162       0.151       0.143       0.140  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.256       0.267       0.270       0.264       0.250       0.230      
0.209       0.190       0.174       0.163       0.156       0.153       0.153  
  120 %  
 
    0.307       0.345       0.354       0.323       0.261       0.183      
0.103       0.032       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.394       0.470       0.475       0.394       0.250       0.078      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.515       0.633       0.618       0.459       0.199       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.669       0.825       0.770       0.502       0.098       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.852       1.038       0.919       0.513       0.000       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 12m
30 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.488       0.927       1.529       2.104       2.455       2.460      
2.095       1.417       0.521       0.000       0.000       0.000       0.000  
  50 %  
 
    0.431       0.760       1.195       1.581       1.770       1.680      
1.309       0.717       0.000       0.000       0.000       0.000       0.000  
  60 %  
 
    0.376       0.601       0.884       1.112       1.184       1.057      
0.744       0.299       0.000       0.000       0.000       0.000       0.000  
  70 %  
 
    0.325       0.459       0.616       0.727       0.736       0.624      
0.411       0.135       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.281       0.343       0.411       0.450       0.439       0.373      
0.265       0.138       0.009       0.000       0.000       0.000       0.000  
  90 %  
 
    0.251       0.267       0.282       0.290       0.283       0.263      
0.234       0.202       0.172       0.147       0.129       0.119       0.114  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.253       0.269       0.281       0.282       0.269       0.245      
0.216       0.187       0.162       0.144       0.134       0.130       0.131  
  120 %  
 
    0.297       0.357       0.399       0.392       0.331       0.232      
0.117       0.010       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.375       0.505       0.581       0.543       0.390       0.163      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.491       0.707       0.809       0.707       0.417       0.018      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.645       0.956       1.067       0.863       0.391       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.836       1.244       1.338       0.991       0.300       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

B-6



--------------------------------------------------------------------------------



 



Time 18m
30 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.326       0.628       1.260       2.135       2.983       3.498      
3.481       2.891       1.826       0.458       0.000       0.000       0.000  
  50 %  
 
    0.308       0.543       1.026       1.671       2.256       2.543      
2.389       1.788       0.842       0.000       0.000       0.000       0.000  
  60 %  
 
    0.290       0.460       0.797       1.226       1.579       1.689      
1.473       0.952       0.224       0.000       0.000       0.000       0.000  
  70 %  
 
    0.273       0.380       0.585       0.828       1.002       1.008      
0.813       0.449       0.000       0.000       0.000       0.000       0.000  
  80 %  
 
    0.257       0.310       0.406       0.512       0.572       0.547      
0.429       0.243       0.031       0.000       0.000       0.000       0.000  
  90 %  
 
    0.245       0.259       0.284       0.309       0.319       0.305      
0.269       0.219       0.167       0.122       0.089       0.071       0.066  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.246       0.264       0.288       0.307       0.305       0.279      
0.236       0.187       0.142       0.110       0.092       0.088       0.093  
  120 %  
 
    0.272       0.344       0.438       0.495       0.467       0.348      
0.172       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.322       0.490       0.687       0.778       0.672       0.380      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.403       0.705       1.023       1.119       0.869       0.327      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.522       0.990       1.427       1.483       1.018       0.160      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.683       1.341       1.879       1.836       1.090       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 24m
30 month trade

                                                                               
                                  Percent of original stock ->     40 %     50 %
    60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %    
140 %     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.243       0.299       0.606       1.459       2.916       4.583      
5.774       5.908       4.806       2.714       0.114       0.000       0.000  
  50 %  
 
    0.242       0.287       0.533       1.206       2.330       3.565      
4.348       4.226       3.093       1.195       0.000       0.000       0.000  
  60 %  
 
    0.242       0.276       0.460       0.953       1.749       2.566      
2.976       2.669       1.621       0.080       0.000       0.000       0.000  
  70 %  
 
    0.241       0.265       0.388       0.706       1.192       1.639      
1.771       1.420       0.628       0.000       0.000       0.000       0.000  
  80 %  
 
    0.240       0.253       0.319       0.480       0.707       0.883      
0.876       0.630       0.201       0.000       0.000       0.000       0.000  
  90 %  
 
    0.240       0.244       0.264       0.308       0.365       0.399      
0.377       0.295       0.177       0.061       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.240       0.247       0.274       0.324       0.370       0.374      
0.315       0.211       0.099       0.016       0.000       0.000       0.017  
  120 %  
 
    0.243       0.279       0.401       0.598       0.746       0.697      
0.413       0.000       0.000       0.000       0.000       0.000       0.000  
  130 %  
 
    0.252       0.352       0.650       1.070       1.303       1.068      
0.367       0.000       0.000       0.000       0.000       0.000       0.000  
  140 %  
 
    0.271       0.485       1.042       1.716       1.949       1.357      
0.079       0.000       0.000       0.000       0.000       0.000       0.000  
  150 %  
 
    0.308       0.697       1.579       2.485       2.584       1.474      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
  160 %  
 
    0.370       1.002       2.248       3.313       3.126       1.376      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  

Time 30m
30 month trade

                                                                               
                                  Percent of original stock -> 40 %     50 %    
60 %     70 %     80 %     90 %     100 %     110 %     120 %     130 %     140
%     150 %     160 %        
 
    9.4       11.75       14.1       16.45       18.8       21.15       23.5    
  25.85       28.2       30.55       32.9       35.25       37.6   Stock after
(% of stock before)                                                            
                              40 %  
 
    0.239       0.239       0.239       0.239       0.240       0.591      
8.537       15.722       15.161       13.128       1.102       0.000       0.000
    50 %  
 
    0.239       0.239       0.239       0.239       0.240       0.530      
7.053       12.656       11.712       9.543       0.000       0.000       0.000
    60 %  
 
    0.239       0.239       0.239       0.239       0.240       0.470      
5.569       9.589       8.263       5.958       0.000       0.000       0.000  
  70 %  
 
    0.239       0.239       0.239       0.239       0.240       0.409      
4.085       6.523       4.815       2.393       0.000       0.000       0.000  
  80 %  
 
    0.239       0.239       0.239       0.239       0.240       0.349      
2.601       3.460       1.550       0.153       0.000       0.000       0.000  
  90 %  
 
    0.239       0.239       0.239       0.239       0.239       0.288      
1.129       0.859       0.284       0.113       0.000       0.000       0.000  
  100 %  
 
    0.239       0.239       0.239       0.239       0.239       0.239      
0.239       0.239       0.239       0.239       0.239       0.239       0.239  
  110 %  
 
    0.239       0.239       0.239       0.239       0.243       0.636      
1.066       0.316       0.180       0.000       0.000       0.079       0.237  
  120 %  
 
    0.239       0.239       0.239       0.240       0.424       2.474      
2.437       0.351       0.000       0.000       0.000       0.000       0.234  
  130 %  
 
    0.239       0.239       0.239       0.260       1.604       4.956      
3.803       0.000       0.000       0.000       0.000       0.000       0.232  
  140 %  
 
    0.239       0.239       0.240       0.593       3.719       7.479      
4.536       0.000       0.000       0.000       0.000       0.000       0.229  
  150 %  
 
    0.239       0.239       0.251       1.838       6.011       9.830      
3.672       0.000       0.000       0.000       0.000       0.000       0.226  
  160 %  
 
    0.239       0.239       0.424       3.719       8.302       11.111      
2.221       0.000       0.000       0.000       0.000       0.000       0.224  

B-7